DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 12/22/2021.	
3.	Claims 1-9 are pending. Claims 1-9 are under examination on the merits. Claim 1 is amended. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Information Disclosure Statement
6.	The information disclosure statement submitted on 01/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (JP 2015-194791 A, machine translation, hereinafter “”719”) in view of Uehara et al. (JP 2011-158501 A, machine translation, hereinafter “”501”).

Regarding claim 1: “719 teaches a photosensitive resin composition (Page 10/98, [0010]) comprising (A) an alkali-soluble resin including a copolymer resin (Page 81/98, [0260]) comprising a structural unit (Aa) derived from a carboxylic acid having an ethylenically unsaturated bond such as methacrylic acid as A1, a structural unit (Ab) represented by formula (Z) such phenyl methacrylate as A2, and a structural unit (Ac) derived from an unsaturated compound having a structure in which an unsaturated cycloaliphatic hydrocarbon is epoxidized such as A5 or A6 (Page 83/98, [0266]) as shown in Examples 5-8 (Page 87-88, [0276, Table 1). “719 does not expressly teach a structural unit (Aa) derived from aromatic carboxylic acid having an ethylenically unsaturated bond such as 4- vinyl benzoic acid.

    PNG
    media_image1.png
    395
    664
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    362
    637
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    419
    493
    media_image3.png
    Greyscale

In an analogous art of a cured filmed formed of a colored resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to replaced methacrylic acid as A1 by “719 so as to include a structural unit (Aa) derived from aromatic carboxylic acid having an ethylenically unsaturated bond such as 4- vinyl benzoic acid as taught by “501, and would have been motivated to do so with reasonable expectation that this would result in providing a coloring composition having excellent alkali developability by containing a polymer (C). It is considered that the repeating unit (c) has higher acidity than a repeating unit derived from a (meth) acrylic acid type monomer conventionally used and has an adsorbing action on the surface of a 

Regarding claim 2: “719 teaches the copolymer (Page 81/98, [0260]), wherein the total content percentage of the structural unit (Aa) and the structural unit (Ab) is 40 mol% or more and 90 mol% or less based on the total amount of all structural units as shown in Examples 5-8 (Page 87-88, [0276, Table 1).

Regarding claims 3,7: “719 teaches a colored resin composition comprising the copolymer as shown in Examples 5-8 (Page 87-88, [0276, Table 1), and a colorant (Page 80/98, [0250]). 

Regarding claim 5: “719 teaches a cured film formed of the colored resin composition (Page 10/98, [0009]). “501 teaches a cured film formed of the colored resin composition (Page 26/28, [0093]). 

Regarding claim 6: The disclosure of “719  in view of “501 is adequately set forth in paragraph above and is incorporated herein by reference. “719 does not expressly teach a color filter formed of the colored resin composition.
However, “501 teaches a color filter comprising a colored layer formed using the colored composition (Page 7/28, [0010]) with benefit of providing a coloring composition excellent in alkali developability even when a dispersant having a high amine value or a dispersant having no acid value is used, and further to provide a color filter comprising a colored layer formed of the coloring composition, and a color liquid crystal display device including the color filter (Page 6/28, [0005]). 
. 

9.	Claims 4, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (JP 2015-194791 A, machine translation, hereinafter “”719”) in view of Uehara et al. (JP 2011-158501 A, machine translation, hereinafter “”501”) as applied to claim 1 above, and further in view of Shirouchi et al. (US Pub. No. 2017/0123120 A1, hereinafter “”120”).

Regarding claim 4: The disclosure of “719  in view of “501 is adequately set forth in paragraph 8 above and is incorporated herein by reference. “719  in view of “501 does not expressly teach the colorant comprises a first dye, and the first dye is a squarylium dye.
	However, “120 teaches a liquid crystal display device (Page 1, [0004]; Page 31, Claim 1) comprising: a color filter layer (Page 1, [0005]), and a light-emitting device which comprises a light source and a color conversion layer containing a quantum dot (Page 1, [0006]), wherein the color filter layer at least comprises a blue color filter, a green color filter and a red color filter (Page 1, [0007]), wherein the green color filter is formed from a green-coloring composition (Page 1, [0009]) comprising a coloring agent such as a squarylium dye, a binder  and a solvent (Page 5, [0133]) with benefit of providing a liquid crystal display device having high luminance 
In an analogous art of a cured filmed formed of a colored resin composition for a color filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the colorant by “719 so as to include a colorant comprises a first dye, and the first dye is a squarylium dye as taught by “120, and would have been motivated to do so with reasonable expectation that this would result in providing a liquid crystal display device having high luminance can be produced by applying thereto a green color filter formed from a green-coloring composition as suggested by “120 (Page 5, [0133]).

Regarding claim 8: “719 teaches a cured film formed of the colored resin composition (Page 10/98, [0009]). “501 teaches a cured film formed of the colored resin composition (Page 26/28, [0093]). 

Regarding claim 9: The disclosure of “719  in view of “501 is adequately set forth in paragraph 8 above and is incorporated herein by reference. “719 does not expressly teach a color filter formed of the colored resin composition.
However, “501 teaches a color filter comprising a colored layer formed using the colored composition (Page 7/28, [0010]) with benefit of providing a coloring composition excellent in alkali developability even when a dispersant having a high amine value or a dispersant having no acid value is used, and further to provide a color filter comprising a colored layer formed of the coloring composition, and a color liquid crystal display device including the color filter (Page 6/28, [0005]). 
In an analogous art of a cured filmed formed of a colored resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been . 

Response to Arguments
10.	Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
01/24/2022